 1

 2
                                                                       JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   NICHOLE FARNOUSH,                       Case No. CV 18-7693-GW-FFMx

12                       Plaintiff,

13         v.                                 ORDER TO DISMISS WITH
                                              PREJUDICE
14   BMW OF NORTH AMERICA, et
     al.,
15
                         Defendants.
16

17

18
           Based upon the Notice of Dismissal [23], it is hereby ORDERED that this
19
     action is dismissed in its entirety.
20
           IT IS SO ORDERED.
21

22
     Dated: July 18, 2019
23
                                            _________________________________
24
                                            HON. GEORGE H. WU,
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
